DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDShave been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may notcomply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338.
Due to the large number of references, all foreign patent documents and non- patent literature documents were assumed to have been submitted. 

Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive.

The Examiner respectfully agrees. This was explicitly recited and noted in the rejection mailed 07/23/21, page 5.
On page 6 Applicant argues that the person of ordinary skill in the art wouldn’t modify Wolinski in view of Shanley to make rings helically oriented, since Wolinski Column 5 lines 25-54 teaches away from such a modification. Applicant argues that the circumferentially extending ring must have the “v” of the chevron design pointing in the circumferential direction. Applicant emphasizes Column 5 lines 48-54 of Wolinski teaches that this circumferential orientation of the chevron design is “necessary to advantageously prevent the overall length of the stent from changing upon deployment”. Applicant argues that this is accordingly clearly stating that the “circumferential orientation” is the only reason this lengthening is prevented. 
The Examiner respectfully disagrees. Column 5 lines 24-54 of Wolinski states that the need for spacing between components (i.e. the curved configuration of the struts) allows the close crimping.  This, of course, is not an issue for the Wolinski Shanley Combination, since the Combiantion includes both long and short struts to ensure the close crimping is maintained. Further, while Applicant goes on about the “v” shape of the chevron necessarily pointing in the circumferential direction and this being an essential design choice which provides all the benefits of Column 5 lines 24-54, the actual reference to the “v” shape is simply an observation of the invention. The above referenced section of Wolinski simply states that each strut forms a v-shaped curve that is symmetrical about the circumference of the stent , and the nesting of the stent one benefit of the nesting v-shapes isn’t the same thing as teaching away from a modification therefrom. Further, the Examiner notes that the only location in which Wolinski mentions an undesirable change in length is in Column 3 lines 6-21, which refers - not to a helically oriented stent - but to “a series of straight wire segments welded together at their ends to form a zigzag shaped stent when expanded”. There is accordingly no teaching away from Wolinski, there is furthermore no connection to stent lengthening and a helical orientation from the lens of Wolinski, and there is no part of Wolinski that states that their invention is designed specifically to prevent stent lengthening. This argument is accordingly unpersuasive. 
On pages 9-10 Applicant argues further that there are benefits to the circumferential rings (smaller crimp profile Column 5 lines 28-36).
The Examiner respectfully acknowledges that Wolinski states there is a benefit to their invention. However, the Examiner respectfully points out that this benefit is not being compared to a stent with helical windings, making this benefit moot when it comes to the rejection of record.  
On page 10 Applicant argues Shanley “also teaches away from the modification” ([0028]) since they state that the length of the stent is a function of the angle with which the struts make with the longitudinal axis of the stent. Applicant suggests that there would therefore be undue experimentation since the angle would change the length of the stent. On pages 10-11 Applicant argues further that Shanley [0002] states that stents formed with interconnected rings and closed cells are less flexible than with helices, but are more uniformly expandable. 
other than itself.  Further, a person of ordinary skill in the art is fully capable of understanding how the angle of the struts would affect the final length of the stent. This is exceptionally well-known in the art. Examiner further notes that Applicant’s statement that there would be undue experimentation is unsupported. This is likewise unpersuasive.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-9, 11-19, 21-24, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolinski et al. (US 6331189) hereinafter known as Wolinski in view of Shanley et al. (US 20080097579 A1), hereinafter known as Shanley.
Regarding claim 1 Wolinski discloses an endovascular device (Col 3 lines 37-38 expandable stent) comprising:
a continuous component (Annotated Figure 7) having a tubular shape (Figure 7; see also Col 1 line 52) and extending from a first end to a second end along a lengthwise direction (Annotated Figure 7), wherein the continuous component comprises:
a plurality of windings (each respective band in the continuous component is understood to be a “winding”) having a crimped delivery diameter and an expanded implanted diameter (Column 3 lines 41-42, lines 44-45);
wherein the windings have an undulating pattern comprising struts and loops, the loops being portions of the undulating pattern having a turn of about 180 degrees (Annotated Figure 7.1), wherein each end of a loop is coupled to an end of a strut forming a pair of struts (Annotated Figure 7.1);
and wherein at least one strut is a bent strut comprising a bent pattern along a length of the bent strut in the crimped delivery diameter (Annotated Figure 7.1 shows each strut having two bends),
but is silent with regards to the plurality of windings being oriented in a helical direction,
so that the adjacent helical loops are axially offset with respect to a perpendicular axis perpendicular to the lengthwise direction to form a staggered pattern of alignment of adjacent loops so a loop aligns with an end of an adjacent strut in the helical direction.

    PNG
    media_image1.png
    855
    833
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    987
    1117
    media_image2.png
    Greyscale

claim 1 Shanley teaches that helical stents are well-known in the art, wherein the helical stents includes a plurality of windings which are oriented in a helical direction of the endovascular device (Figure 1 shows windings 41a, 41b, etc.); and
wherein adjacent loops in the helical direction are axially offset with respect to a perpendicular axis perpendicular to the lengthwise direction to form a staggered pattern of alignment of adjacent loops such that a loop is positioned to align with an end of an adjacent strut in the helical direction (Figure 1). Wolinski and Shanley are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Wolinski to have the windings be helical such as is taught by Shanley since this is a well-known, well-understood, successful configuration for stent loops. Further, this is known to favorably affect flexibility of a stent ([0002]).
Regarding claim 2 the Wolinski Shanley Combination teaches the device of claim 1 substantially as is claimed,
wherein Wolinski further discloses the bent pattern comprises first and second bent sections in opposite curvature extending from each end of the bent strut toward a mid-section of the bent strut such that the length of the bent strut comprises a concave curvature and a convex curvature (Figure 3 items 25a and 25b).
Regarding claim 3 the Wolinski Shanley Combination teaches the device of claim 2  substantially as is claimed,

wherein the bent strut maintains the bent pattern in the crimped delivery diameter and in the expanded implanted diameter such that the first and second bent sections do not substantially straighten during compression of the stent (Figure 3; Column 6 lines 60-64; Column 4 lines 18-30).
Regarding claim 4 the Wolinski Shanley Combination teaches the device of claim 2 substantially as is claimed,
wherein the Combination further teaches wherein the staggered pattern of alignment of adjacent loops is positioned such that, as the endovascular device is compressed to the crimped delivery diameter, the loops adjacent to the first and second bent sections in the helical direction are positioned to align with an nestle in the first and second bent sections, respectively, to form a nestled arrangement (see the rejection to claim 3 above regarding the nesting of the strut patterns upon compression; see also the rejection to claim 1 above regarding the helical loops. The Examiner understands that the person of ordinary skill would have found it obvious for the loops to nestle with the bent sections, since when the windings are helical this is the only sensible place for the loops upon crimping, particularly when viewing Shanley Figure 4a, in which the loops of the strut pair would correspond with the location of the bends shown in Wolinski).
claim 5 the Wolinski Shanley Combination teaches the device of claim 4 substantially as is claimed,
wherein Shanley further teaches the struts of the pair of struts comprise varying lengths, thereby contributing to forming the staggered pattern of alignment of adjacent loops, the pair of struts comprising a long strut and a short strut such that adjacent struts in the helical direction have the varying lengths, and wherein the long strut has a strut length larger than a strut length of the short strut (Figure 1 and 4b; [0028]). The Examiner notes this obviousness is based entirely upon the modification in the rejection to claim 1 above, in which the windings are helical. The long/short strut enables the zig-zag shape to be maintained while still having the stent be helical.
Regarding claim 6 the Wolinski Shanley Combination teaches the device of claim 5 substantially as is claimed,
wherein the Combination further teaches at least one of the long strut and short strut has the bent pattern along the strut length (see Wolinski in which both struts include the bent pattern along their lengths, and Shanley who teaches a long and short strut).
Regarding claim 8 the Wolinski Shanley Combination teaches the device of claim 6 substantially as is claimed,
wherein the Combination further teaches the long strut and short strut each comprises the first and second bent sections (Wolinski Fig 3 items 25a and 25b the bent sections are present in each strut; Shanley teaches the long/short strut), wherein the first bent section in the long strut and first bent section in the 
Regarding claim 9 the Wolinski Shanley Combination teaches the device of claim 4 substantially as is claimed,
wherein the Combination further teaches the nestled arrangement is such that the loops adjacent to the first and second bent sections in the helical direction substantially contact the first and second bent sections, respectively, when the endovascular device is compressed to the crimped delivery diameter (see the rejection/reasoning to claim 4 above).
Regarding claim 24 the Wolinski Shanley Combination teaches the device of claim 4 substantially as is claimed,
wherein Wolinski further discloses all of the struts of the continuous component are bent struts having the bent pattern (Figure 7).

Regarding claim 17 the Wolinski Shanley Combination teaches the device of claim 2 substantially as is claimed,
wherein Wolinski further discloses a first end ring positioned at the first end and a second end ring positioned at the second end of the continuous component, the first and second end rings extending from the winding adjacent thereto (Annotated Figure 7), 
wherein the first and second end rings are oriented in a circumferential direction and form approximately a right-angled cylinder at lengthwise ends of the 
Regarding claim 18 the Wolinski Shanley Combination teaches the device of claim 17 substantially as is claimed,
wherein Wolinski further discloses each end ring comprises one or more circumferential end bands interconnected in the lengthwise direction (Annotated Figure 7) and comprises the undulating pattern of loops coupled to the pair of struts (Annotated Figure 7), 
and wherein Shanley further teaches the one or more circumferential end bands comprising struts having variable lengths to produce axially offset loops in the circumferential direction (Shanley Figure 1: the Examiner notes the beginning/ending of the “end bands” as compared to the continuous component is arbitrary. Accordingly, any number of the helical windings can be considered to be included in the end band of the Combination. The helical windings, of course, include struts of varying lengths to create the axially offset loops).
Regarding claim 22 the Wolinski Shanley Combination teaches the device of claim 18 substantially as is claimed,
wherein the Combination further teaches the staggered pattern of alignment of adjacent loops in the windings forms a uniform stagger (Shanley Figure 1), and wherein the axially offset loops in the first and second end rings form a non-uniform stagger such that the loops in the first and second end rings from a scalloped edge (the ring loops are nonuniform as compared to the continuous component loops, since they do not form a part of the windings 
Regarding claim 23 the Wolinski Shanley Combination teaches the device of claim 18 substantially as is claimed,
wherein the Combination further teaches there is at least one transition cell enclosed by the undulating pattern of the continuous component and by the undulating pattern of one of the first and second end rings (see the cells in Shanley between the circumferential end bands and the helical windings ).
Regarding claim 19 the Wolinski Shanley Combination teaches the device of claim 17 substantially as is claimed,
wherein the Combination further teaches each end ring comprises at least one loop having the staggered pattern of alignment (the end ring of the Combination can include one of the helical windings with a staggered pattern, since the delineation between the end ring and continuous component can be set anywhere) and comprises at least one bent strut having the bent pattern (Wolinski Figure 7) such that, as the endovascular device is compressed to the crimped delivery diameter, the at least one loop is positioned to align with and nestle in one of the first and second bent sections of the at least one bent strut adjacent in the circumferential direction (see the explanation/rejection to claim 4 above).
Regarding claim 28 the Wolinski Shanley Combination teaches the device of claim 19 substantially as is claimed,


Regarding claim 11 the Wolinski Shanley Combination teaches the device of claim 1 substantially as is claimed,
wherein Wolinski further discloses each winding of the plurality of windings comprises two interconnected bands including a first band and a second band interconnected to one another to form cells therebetween (Annotated Figure 7).
Regarding claim 12 the Wolinski Shanley Combination teaches the device of claim 11 substantially as is claimed,
wherein Wolinski further discloses the first band connected to the second band is out-of-phase with the second band in the winding, and wherein non-interconnected adjacent first and second bands in adjacent windings are in-phase (Annotated Figure 7 shows that the zig-zag shape of adjacent bands being opposite from one another, being out of phase, whereas every other winding has identical zig-zag shapes which are in-phase with one another).
Regarding claim 13 the Wolinski Shanley Combination teaches the device of claim 11 substantially as is claimed,
wherein Wolinski further discloses the continuous component further comprises a link interconnecting the two interconnected bands of each winding in the lengthwise direction, wherein the link is a straight connector absent a bend 
Regarding claim 14 the Wolinski Shanley Combination teaches the device of claim 13 substantially as is claimed,
wherein Wolinski further discloses to form the winding, the link connects the first and second bands at loops adjacent in the lengthwise direction forming attachment loops (Annotated Figure 7).
Regarding claim 15 the Wolinski Shanley Combination teaches the device of claim 14 substantially as is claimed,
wherein Wolinski further discloses the attachment loops are the loops at which the gap is smallest, such that the link connects the first and second bands of the winding at the attachment loops on the first and second bands at which the gap is the smallest (Annotated Figure 7).
Regarding claim 16 the Wolinski Shanley Combination teaches the device of claim 15 substantially as is claimed,
wherein Wolinski further discloses the link is positioned at every sixth loop to form the attachment loops and interconnects the first and second bands (Annotated Figure 7).

Regarding claim 21 the Wolinski Shanley Combination teaches the device of claim 1 substantially as is claimed,
wherein Wolinski further discloses each winding of the plurality of windings is a single band (Annotated Figure 7 each band is considered a winding).
claim 30 the Wolinski Shanley Combination teaches the device of claim 1 substantially as is claimed,
wherein Wolinski further discloses the endovascular device is one of a peripheral stent, coronary stent, and a stent-graft device (Column 11 lines 41-45).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolinski in view of Shanley as is applied above in view of Duerig et al. (US 6190406 B1), hereinafter known as Duerig.
Regarding claim 10 the Wolinski Shanley Combination teaches the device of claim 1 substantially as is claimed,
but is silent with regards to at least one strut having a mid-section width smaller than a width near strut ends, and the width of the loop being greater than any portion of the strut.
However, regarding claim 10 Duerig teaches a stent which has a strut having a narrow midsection, and looped portions which are wider than any portion of the strut (Figure 4a: the strut at the midsection is the narrowest, and the loops are the widest). Wolinski and Duerig are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Wolinski Shanley Combination by having the width of the struts/loops vary such as is taught by Duerig in order to adjust the flexibility and strength of the stent. The narrow stent widths would allow sufficient expansion during delivery to allow .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolinski in view of Shanley as is applied above in view of Dubson et al. (US 20040030377 A1), hereinafter known as Dubson.
Regarding claim 20 the Wolinski Shanley Combination teaches the device of claim 1 substantially as is claimed,
but is silent with regards to there being a polymer material electrospun with a drug onto the device.
However, regarding claim 20 Dubson teaches a polymer material electrospun onto a endovascular device, and the polymer material comprises a drug (Abstract, [0009]). Wolinski and Dubson are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of the Wolinski Shanley Combination to include a drug on the stent such as is taught by Dubson in order to allow the stent to provide the user of the device some therapeutic benefits.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/03/21